United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41104
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN FRANCISCO REYES-FLORES,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 7:05-CR-300-2
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Juan Francisco Reyes-

Flores (Reyes) has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Reyes has not filed a response.   Our independent review

of counsel’s brief and the record discloses no nonfrivolous issue

for appeal.    Accordingly, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.